221 F.2d 796
Arthur SAYLOR et al., Appellants,v.John R. FOWLER, Appellee.
No. 12279.
United States Court of Appeals Sixth Circuit.
April 13, 1955.

Clore & Swinford, Cleon K. Calvert, Pineville, Ky., for appellants.
Logan Patterson and James Wilson, Pineville, Ky., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was considered by the Court on the record, briefs and argument of counsel for the respective parties;


2
And the Court being of the opinion that the findings of fact made by the District Judge are supported by the evidence and are not clearly erroneous;


3
And that there was no error in the conclusions of law based thereon, and in the holding that certain conveyances of real estate were made with the fraudulent intent to hinder, delay and defraud the creditors of Arthur Saylor and that the appellee, as one of said creditors, acquired by the institution and prosecution of this action a lien against said property to secure the payment of his judgment debt against Arthur Saylor; Pope v. Cawood, 293 Ky. 660, 170 S.W.2d 55; First National Bank of Jackson v. Short, 234 Ky. 130, 27 S.W.2d 668.


4
It is ordered that the judgment of the District Court be affirmed.